PER CURIAM.
The defendant is charged in St. Charles Parish with public bribery. La.R.S. 14:118. The state’s answer to the bill of particulars shows that the offense was committed in Jefferson Parish. The trial court therefore erred in denying the motion to quash. State v. Bloomensteil, 235 La. 860, 106 So.2d 288 (1958). Consequently, we reverse its ruling and grant the motion to quash the indictment, unless the defect is cured within three days of the date of finality of this order. See La.C.Cr.P. art. 485.